By JUDGE ALFRED D. SWERSKY
This case is before the Court on Defendant Alexandria Hospital’s objection to Plaintiff’s Request for Production of all policy manuals or procedural guidelines governing the conduct of the Hospital’s personnel and medical staff. The Hospital claims that such documents are privileged under Code of Virginia, § 8.01-581.17, and are irrelevant and not calculated to lead to discoverable evidence.
Such records as requested in the broad sweep of the language of the request would fall within the privilege as set forth in the statute. Plaintiff has not shown such extraordinary circumstances as to warrant disclosure. The fact that a radiologist remains unidentified and that the policy manuals may reflect record keeping procedures to enable Plaintiff to discover the identity is insufficient to require the Hospital to make such disclosures.
In addition, it is clear that the private rules of the Hospital are inadmissible to show the standard of care owed to Plaintiff unless Plaintiff is a party to the rules, which he is clearly not. Pullen & McCoy v. Nickens, 226 Va. 342 (1983).
The objection of the Hospital to production of its policy manuals and guidelines is sustained.